DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 2/9/2022 have been fully considered. Applicant has argued that the prior art does not teach the new limitation(s) added by amendment. The new limitation(s) will be addressed in the rejection(s) below.

	Applicant has argued: 
The Examiner asserts that a portion of the ground ring disclosed by Moeny includes a composite material that has a reinforcement material and a binder material infiltrated through the reinforcement material. (Office Action at 6 (citing Moeny, Paragraphs [0044], [0054] and [0061])). Cited paragraph [0061] discloses that "the areas of ground ring 650 having electric field conditions favorable to arc initiation and/or termination may be coated with or made from a metal matrix composite." (Moeny, [0061]) (emphasis added). Additionally, paragraph [0060] teaches that "[e]dge 668 of each fluid flow port 660 may have a gentle radius of curvature such that the electric field conditions at edge 668 of each fluid flow port 660 are not favorable for arc initiation and/or termination." (Moeny, [0060]) (emphasis added). Thus, Moeny discloses that the areas of the ground ring that are favorable to arc initiation and/or termination are made from a metal matrix composite, while the fluid flow ports are not favorable for arc initiation and/or termination, and thus, are not made from a metal matrix composite.

This is not persuasive. The Examiner takes the position that Moeny does not teach the flow ports are required to be formed in a manner not favorable for arc initiation and/or termination as argued by Applicant. The Examiner notes that Moeny [0060-0061] states “… Edge 668 of each fluid flow port 660 may have a gentle radius of curvature 
	Additionally, under the doctrine of claim differentiation, "the presence of a dependent claim that adds a particular limitation gives rise to a presumption that the limitation in question is not present in the independent claim." Phillips v. AWH Corp., 415 F. 
	Claim 2 of Moeny states: “2. The electrocrushing drill bit of claim 1, wherein the ground ring further includes a fluid flow port.”
Claim 3 of Moeny states: “3. The electrocrushing drill bit of claim 2, wherein an edge of the fluid flow port on the ground ring has a gentle radius of curvature.”
	Moeny claim 2 must include flow ports that are favorable for arc initiation and/or termination based on the doctrine of claim differentiation as Moeny claim 3 must further limit claim 2, and claim 3 only includes a limitation directed toward fluid ports that are 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moeny (US 20190040685).

Regarding claim 1, Moeny teaches:
A pulse-power drill bit, comprising: 
a bit body (Moeny 255); 
an electrode (Moeny 208) coupled to the bit body; and
(Moeny 250/650/1250, [0058, 0086]) coupled to the bit body proximate to the electrode and having a first portion (Moeny near 662, 672, 668, [0044, 0054, 0061]) and a second portion (Moeny near 670) located between the first portion and the bit body, 
the first portion including 
i) a composite material (Moeny [0042-0044, 0054, 0059-0062]) that includes a reinforcement material (Moeny [0042-0044, 0054, 0059-0062]) and a binder material (Moeny [0042-0044, 0054, 0059-0062]) infiltrated through the reinforcement material and ii) one or more flow ports (Moeny 660) formed from the composite material (Moeny Claim 2, [0042-0044, 0054, 0059-0062]), 
the second portion (Moeny near 670) including a machinable material (Moeny 0044, 0054, 0059-0062) having a composition different than the composite material.
Moeny teaches the edge of each fluid flow port 660 may have a gentle radius of curvature such that the electric field conditions at edge 668 of each fluid flow port 660 are not favorable for arc initiation and/or termination. Moeny teaches the flow ports may be curved so they are not favorable for arc initiation but does not teach the flow ports are required to be formed in a manner not favorable for arc initiation and/or termination. Moeny [0042-0044] describes Figs. 3A-3B including flow slots described as “As shown in FIG. 3A, edge 320 of each slot 319 may have a sharp radius of curvature, as described above with reference to FIG. 2, to create favorable conditions in the electric field for arc initiation and/or termination. Edge 320 of each slot 319 may also have a sharp radius or any other radius of curvature suitable for the drilling and/or fabrication process.” 

	Claim 2 of Moeny states: “2. The electrocrushing drill bit of claim 1, wherein the ground ring further includes a fluid flow port.”
Claim 3 of Moeny states: “3. The electrocrushing drill bit of claim 2, wherein an edge of the fluid flow port on the ground ring has a gentle radius of curvature.”
	Moeny claim 2 must include flow ports that are favorable for arc initiation and/or termination based on the doctrine of claim differentiation as Moeny claim 3 must further limit claim 2, and claim 3 only includes a limitation directed toward fluid ports that are non favorable for arc initiation and/or termination as defined by Moeny “…edge of the fluid flow port on the ground ring has a gentle radius of curvature.”  
The examiner takes the position that metal matrix composite would be used for the flow ports in the embodiment of Moeny (Claims 2-3) where the flow port does not have a gentile radius of curvature and is favorable to arc initiation/termination. However, if it is found that it does not, the Examiner takes the position that it would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Moeny to include forming the flow ports from the metal matrix composite in order to prevent material loss during use. Moeny [0042-0044, 0054, 0059-0062].

Regarding claim 2, Moeny teaches:
(Moeny [0044, 0054, 0061]) has a first resistance to abrasion, a first fracture resistance, and a first toughness, the machinable material (Moeny [0044, 0054, 0061]) has a second resistance to abrasion, a second fracture resistance, and a second toughness, and at least one of the first resistance to abrasion, first fracture resistance, or first toughness is greater than the second resistance to abrasion, second fracture resistance, or second toughness.

Regarding claim 3, Moeny teaches:
The pulse-power drill bit of Claim 1, wherein the machinable material has the same composition (Moeny [0044, 0054, 0061]) as the binder material infiltrated through the reinforcement material.

Regarding claim 4, Moeny teaches:
The pulse-power drill bit of Claim 3, wherein the machinable material further includes an additional material (Moeny [0044, 0054, 0061]).

Regarding claim 5, Moeny teaches:
The pulse-power drill bit of Claim 3, wherein the machinable material further includes steel (Moeny [0044, 0054, 0061]).

Regarding claim 6, Moeny teaches:
(Moeny [0044, 0054, 0061]).

Regarding claim 7, Moeny teaches:
The pulse-power drill bit of Claim 1, wherein only the first portion of the ground ring includes (Moeny [0042-0044, 0054, 0060-0062]) includes the reinforcement material.

Regarding claim 8, Moeny teaches:
A downhole drilling system, comprising: 
a drill string (Moeny 108); and 
a pulse-power drill bit (Moeny 114) coupled to the drill string, the drill bit including: 
a bit body (Moeny 255); 
an electrode (Moeny 208) coupled to the bit body; 
a ground ring (Moeny 250/650/1250, [0058, 0086]) coupled to the bit body proximate to the electrode and having a first portion (Moeny near 662, 672, 668, [0044, 0054, 0061]) and a second portion (Moeny near 670) located between the first portion and the bit body, 
the first portion including i) a composite material (Moeny [0042-0044, 0054, 0059-0062]) that includes a reinforcement material (Moeny [0042-0044, 0054, 0059-0062]) and a binder material (Moeny [0042-0044, 0054, 0059-0062]) infiltrated through the reinforcement material and ii) one or more flow ports (Moeny 660) formed from the composite material (Moeny Claim 2, [0042-0044, 0054, 0059-0062]), 
(Moeny near 670) including a machinable material (Moeny [0044, 0054, 0061]) having a composition different than the composite material.

Moeny teaches the edge of each fluid flow port 660 may have a gentle radius of curvature such that the electric field conditions at edge 668 of each fluid flow port 660 are not favorable for arc initiation and/or termination. Moeny teaches the flow ports may be curved so they are not favorable for arc initiation but does not teach the flow ports are required to be formed in a manner not favorable for arc initiation and/or termination. Moeny [0042-0044] describes Figs. 3A-3B including flow slots described as “As shown in FIG. 3A, edge 320 of each slot 319 may have a sharp radius of curvature, as described above with reference to FIG. 2, to create favorable conditions in the electric field for arc initiation and/or termination. Edge 320 of each slot 319 may also have a sharp radius or any other radius of curvature suitable for the drilling and/or fabrication process.” 
	Additionally, under the doctrine of claim differentiation, "the presence of a dependent claim that adds a particular limitation gives rise to a presumption that the limitation in question is not present in the independent claim." Phillips v. AWH Corp., 415 F. 
	Claim 2 of Moeny states: “2. The electrocrushing drill bit of claim 1, wherein the ground ring further includes a fluid flow port.”
Claim 3 of Moeny states: “3. The electrocrushing drill bit of claim 2, wherein an edge of the fluid flow port on the ground ring has a gentle radius of curvature.”

The examiner takes the position that metal matrix composite would be used for the flow ports in the embodiment of Moeny (Claims 2-3) where the flow port does not have a gentile radius of curvature and is favorable to arc initiation/termination. However, if it is found that it does not, the Examiner takes the position that it would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Moeny to include forming the flow ports from the metal matrix composite in order to prevent material loss during use. Moeny [0042-0044, 0054, 0059-0062].

Regarding claim 9, Moeny teaches:
The downhole drilling system of Claim 8, wherein the composite material (Moeny [0044, 0054, 0061]) has a first resistance to abrasion, a first fracture resistance, and a first toughness, the machinable material (Moeny [0044, 0054, 0061]) has a second resistance to abrasion, a second fracture resistance, and a second toughness, and at least one of the first resistance to abrasion, first fracture resistance, or first toughness is greater than the second resistance to abrasion, second fracture resistance, or second toughness.

Regarding claim 10, Moeny teaches:
The downhole drilling system of Claim 8, wherein the machinable material has the same composition (Moeny [0044, 0054, 0061]) as the binder material infiltrated through the reinforcement material.

Regarding claim 11, Moeny teaches:
The downhole drilling system of Claim 10, wherein the machinable material further includes an additional material (Moeny [0044, 0054, 0061]).

Regarding claim 12, Moeny teaches:
The downhole drilling system of Claim 10, wherein the machinable material further includes steel (Moeny [0044, 0054, 0061]).

Regarding claim 13, Moeny teaches:
The downhole drilling system of Claim 8, wherein the machinable material includes steel (Moeny [0044, 0054, 0061]).

Regarding claim 14, Moeny teaches:
The downhole drilling system of Claim 8, wherein only the first portion of the ground ring includes (Moeny [0042-0044, 0054, 0060-0062]) includes the reinforcement material.

Regarding claim 15, Moeny teaches:
A method, comprising: 
(Moeny Fig. 1) a pulse-powered drill bit downhole in a wellbore, 
the drill bit including: 
a bit body (Moeny 255); 
an electrode (Moeny 208) coupled to the bit body; and
a ground ring (Moeny 250/650/1250, [0058, 0086]) coupled to the bit body proximate to the electrode and having a first portion (Moeny near 662, 672, 668, [0044, 0054, 0061]) and a second portion (Moeny near 670) located between the first portion and the bit body, 
the first portion including i) a composite material (Moeny [0042-0044, 0054, 0059-0062]) that includes a reinforcement material (Moeny [0042-0044, 0054, 0059-0062]) and a binder material (Moeny [0042-0044, 0054, 0059-0062]) infiltrated through the reinforcement material and ii) one or more flow ports (Moeny 660) formed from the composite material (Moeny Claim 2, [0042-0044, 0054, 0059-0062]), 
the second portion (Moeny near 670) including a machinable material (Moeny [0044, 0054, 0061]) having a composition different than the composite material and conducting pulsed-power drilling (Moeny [0022, 0027]) using the drill bit.
Moeny teaches the edge of each fluid flow port 660 may have a gentle radius of curvature such that the electric field conditions at edge 668 of each fluid flow port 660 are not favorable for arc initiation and/or termination. Moeny teaches the flow ports may be curved so they are not favorable for arc initiation but does not teach the flow ports are required to be formed in a manner not favorable for arc initiation and/or termination. Moeny [0042-0044] describes Figs. 3A-3B including flow slots described as “As shown in FIG. 3A, edge 320 of each slot 319 may have a sharp radius of curvature, as 
	Additionally, under the doctrine of claim differentiation, "the presence of a dependent claim that adds a particular limitation gives rise to a presumption that the limitation in question is not present in the independent claim." Phillips v. AWH Corp., 415 F. 
	Claim 2 of Moeny states: “2. The electrocrushing drill bit of claim 1, wherein the ground ring further includes a fluid flow port.”
Claim 3 of Moeny states: “3. The electrocrushing drill bit of claim 2, wherein an edge of the fluid flow port on the ground ring has a gentle radius of curvature.”
	Moeny claim 2 must include flow ports that are favorable for arc initiation and/or termination based on the doctrine of claim differentiation as Moeny claim 3 must further limit claim 2, and claim 3 only includes a limitation directed toward fluid ports that are non favorable for arc initiation and/or termination “…edge of the fluid flow port on the ground ring has a gentle radius of curvature.”  
The examiner takes the position that metal matrix composite would be used for the flow ports in the embodiment of Moeny (Claims 2-3) where the flow port does not have a gentile radius of curvature and is favorable to arc initiation/termination. However, if it is found that it does not, the Examiner takes the position that it would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Moeny to include forming the flow 

Regarding claim 16, Moeny teaches:
The method of Claim 15, wherein the composite material (Moeny [0044, 0054, 0061]) has a first resistance to abrasion, a first fracture resistance, and a first toughness, the machinable material (Moeny [0044, 0054, 0061]) has a second resistance to abrasion, a second fracture resistance, and a second toughness, and at least one of the first resistance to abrasion, first fracture resistance, or first toughness is greater than the second resistance to abrasion, second fracture resistance, or second toughness.

Regarding claim 17, Moeny teaches:
The method of Claim 15, wherein the machinable material has the same composition (Moeny [0044, 0054, 0061]) as the binder material infiltrated through the reinforcement material.

Regarding claim 18, Moeny teaches:
The method of Claim 17, wherein the machinable material further includes an additional material (Moeny [0044, 0054, 0061]).

Regarding claim 19, Moeny teaches:
(Moeny [0044, 0054, 0061]).

Regarding claim 20, Moeny teaches:
The method of Claim 15, wherein only the first portion of the ground ring includes (Moeny [0042-0044, 0054, 0060-0062]) includes the reinforcement material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/David Carroll/           Primary Examiner, Art Unit 3674